               Case 1:20-cv-09580-GBD Document 9 Filed 11/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIXIS, FRANCE,

                              Plaintiff,               No. 20-CV-9580

         -against-                                        Admiralty

M/V TORM HARDRADA, IMO No.
9344007, her engines, tackle, equipment,
furniture, appurtenances, etc., in rem

                              Defendant.


                      ORDER APPOINTING SUBSTITUTE CUSTODIAN

         Considering the foregoing Motion for Appointment of Substitute Custodian filed by

plaintiff, Natixis, France (“Natixis”), and finding same well-founded, it is hereby

         ORDERED, ADJUDGED AND DECREED that the United States Marshal of the

United States District Court for the Southern District of New York or his deputy, be and hereby

is authorized and directed upon the arrest and seizure of the M/V TORM HARDRADA, her

engines, tackle, equipment, appurtenances, etc., pursuant to the Warrant for Arrest issuing in this

case, to surrender the possession thereof to the Substitute Custodian named herein, the Master of

the M/V TORM HARDRADA, and that upon such surrender, the United States Marshal shall be

discharged from his duties and responsibilities for the safekeeping of said vessel and held

harmless for any and all claims arising whatever out of said substituted possession and

safekeeping.

         IT IS FURTHER ORDERED that the Master of the M/V TORM HARDRADA be and

hereby is appointed the substitute custodian of the M/V TORM HARDRADA to retain the same

in their custody for possession and safekeeping.

         IT IS FURTHER ORDERED in consideration of the Court’s appointment of the Master
{N1763846 -}                                       1

999998.05024/124063147v.1
               Case 1:20-cv-09580-GBD Document 9 Filed 11/14/20 Page 2 of 2


of the M/V TORM HARDRADA as substitute custodian, Plaintiff agrees to release the

United States and the United States Marshal from any and all liability and responsibility

arising out of the care and custody of the M/V TORM HARDRADA from the time the U.S.

Marshal or his deputy transfers possession of said Vessel over to the Substitute Custodian,

and the Plaintiff further agrees to hold harmless and to indemnify the United States and the

United States Marshal from any and all claims whatsoever arising out of the Substitute

Custodian’s possession and safekeeping of the M/V TORM HARDRADA.

         IT IS FURTHER ORDERED that said substitute custodian shall retain the M/V TORM

        HARDRADA in his custody, possession, and safekeeping until further Order of this Court;

         IT IS FURTHER ORDERED the M/V TORM HARDRADA may be moved with the

permission of the United States Marshal to other berths or anchorages within this judicial district

at no cost to the Plaintiff, so long as the vessel stays within this judicial district.

         New York, New York, this 14th day of November, 2020.



                                                ______________________________________
                                                UNITED STATES DISTRICT JUDGE



                                                                 Part I




{N1763846 -}                                        2

999998.05024/124063147v.1
